Ct.aR.it, C. J.
There are exceptions to the evidence and charge, but they do not require discussion. The real defense is that the court overruled the motion to nonsuit as to the defendant company and Fry, the superintendent, and Hill, the section foreman.
Upon the well settled principle that on a motion for nonsuit the evidence must be taken in the most favorable light for the plaintiff, there was no error in refusing such motion. The road (track, cars, and equipment), upon the evidence, was a most “ramshackle” affair, and the train was unsupplied with the appliances required by law. The road bed was defective and dangerous, and the superintendent and section foreman, the codefendants, were negligent. The derailment itself was evidence of negligence. Hemphill v. R. R., 141 N. C., 487; Wright v. R. R., 127 N. C., 225. By the defective appliances and negligence of the officers the defendant made itself liable, C. S., 3466, 3467, and 3468, and these provisions apply to logging roads and tramroads. C. S., 3470.
No error.